Citation Nr: 0320256	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea versicolor, 
originally claimed as a skin disorder secondary to exposure 
to herbicides. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his sister

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  The Board issued a decision 
in this appeal in July 2001, which the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In September 2002, the CAVC granted a joint motion 
by the veteran and VA General Counsel to vacate that part of 
the July 2001 decision that did not reopen claims for service 
connection for PTSD and for tinea versicolor, and to remand 
those matters for further adjudication.  The current 
decision/remand is part of the Board's response to the 
mandate of the CAVC. 

On March 20, 2001, a hearing was held in Washington, D.C., 
before the undersigned, who is rendering the final 
determination in this case and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  At this hearing, the veteran 
appeared to raise a claim for a total rating based on 
individual unemployability.  This matter has not been 
developed or certified for appeal, and is not inextricably 
intertwined with the issues now before the Board on appeal.  
Therefore, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran was last denied service connection for PTSD 
by a September 1998 RO decision, which denied service 
connection because there was no evidence of a diagnosis of 
PTSD.  

2.  The veteran was given notice of said rating decision and 
of appellate rights and procedures in a September 1998 
letter; he did not file a timely notice of disagreement 
concerning the September 1998 rating decision.

3.  Evidence received since the September 1998 rating 
decision includes a written statement from a VA physician 
diagnosing the veteran as having, in pertinent part, PTSD.  

4.  Evidence received since the September 1998 rating 
decision has not been considered previously and is so 
significant that it must be reviewed in connection with the 
current claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  Generally, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).
 
The veteran is seeking service connection for PTSD, which he 
contends results from stressors which occurred during his 
active duty in Vietnam.  By a September 1998 rating decision, 
the RO denied service connection for PTSD, concluding that 
the veteran had not been diagnosed as having PTSD.  The 
veteran was provided notice of that action in September 1998 
together with his rights regarding the appeal of an adverse 
decision.  However, he did not file a notice of disagreement 
with that decision and it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103 (2002).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, this appeal is decided under 
the older version of the regulations, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to September 1998 is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence obtained in connection with the veteran's 
attempt to reopen includes a December 2002 written statement 
from a VA physician who stated, in pertinent part, that the 
veteran carried a primary diagnosis of psychosis NOS and a 
secondary diagnosis of PTSD.  This evidence had not been 
considered previously and obviously is so significant that it 
must be reviewed in connection with the current claim.  The 
veteran has therefore presented new and material evidence 
regarding the previously denied claim of service connection 
for PTSD.  

Although the December 2002 written statement was associated 
with the claims file without the veteran's waiver of prior RO 
review, the Board's review of this evidence for the purpose 
of reopening the claim is essentially harmless error in light 
of the result (i.e., the reopening of the veteran's claim).  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  This appeal is granted 
to this extent subject to further evidentiary development. 

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for service connection for PTSD, and a thorough discussion of 
the application of the VCAA in this case will be included in 
a subsequent decision.  


ORDER

The appellant's claim of entitlement to service connection 
for PTSD has been reopened, subject to additional development 
by the Board. 


REMAND

Additional development is necessary concerning both the newly 
reopened claim for service connection for PTSD, as well as 
the claim to reopen a claim for service connection for tinea 
versicolor.  Accordingly, further appellate consideration 
will be deferred for both claims and this case is REMANDED 
for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Review the medical records associated 
with the claims file in February 2003 as 
well as any other pertinent records 
associated with the claims file following 
the issuance of the October 1999 
statement of the case.  

3.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers for PTSD 
since discharge.  Request his 
authorization to release any identified 
private medical records.  Attempt to 
obtain copies of any treatment records 
identified, as authorized by the veteran.  

4.  Request, from the Social Security 
Administration, administrative 
decision(s),  examination report(s) and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, all 
documents must be permanently associated 
with the claims folder.

5.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding stressors he claims 
to have experienced in service.  He 
should provide specific names, dates and 
locations, if possible.  Let him know 
that he can submit statements from fellow 
service members or others who witnessed 
or knew of the incidents, or who can 
confirm the veteran's proximity to the 
incidents.

6.  Make a determination, based on the 
veteran's military service records, 
whether the veteran is a veteran of 
combat.  If it is determined that he is a 
combat veteran, proceed to paragraph #7 
below.

7.  If, and only if, the veteran provides 
information that is sufficiently 
specific, prepare a memorandum which 
details the claimed stressors, including 
any related to combat.  Submit this 
memorandum to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) for stressor verification.  

8.  If, and only if, the development 
confirms that the veteran is a veteran of 
combat or otherwise verifies a stressor 
or stressors, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:

a.  Review the veteran's medical 
history, as well as the memorandum 
detailing any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
those which may be contained in 
medical records associated with the 
claims file) with current findings 
to obtain a true picture of the 
veteran's psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Opine whether 
the veteran meets the criteria for 
PTSD contained in DSM-IV, and, if he 
meets the criteria, whether PTSD can 
be related to a verified stressor, 
based on the stressor memorandum.  

e.  Provide a report which includes 
complete rationales for all 
conclusions reached. 

9.  Upon receipt, review the examination 
report to ensure its adequacy.  If it is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

10.  Thereafter, if the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
(including all documents associated with 
the claims file since the October 1999 
statement of the case) and discussion of 
all pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



